742 F. Supp. 1275 (1990)
UNITED STATES of America, Plaintiff,
v.
Victor SEITLES and Westbrook Lithographers, Inc., Defendants.
No. 88 Civ. 0224 (SWK).
United States District Court, S.D. New York.
August 22, 1990.

ORDER
KRAM, District Judge.
Upon the joint motion of the parties to this action for an order pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure, vacating an order of this Court entered on September 11, 1989, as a condition of the parties' settlement of this action, it is hereby
ORDERED that the Order of this Court, entered in this action on September 11, 1989, 106 B.R. 36, is hereby vacated.
SO ORDERED.